Citation Nr: 0504047	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-27 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from March 1953 to February 
1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).


FINDING OF FACT

The veteran does not currently have a valid diagnosis of PTSD 
that complies with the elements for PTSD contained in the 
Diagnostic and Statistical Manual, 4th Edition.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in September 
2002, in which it provided the veteran with an explanation of 
how VA would assist him in obtaining necessary information 
and evidence.  The veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and has been provided opportunities to submit such evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  He has also been provided with VA psychiatric 
examinations which address the issue on appeal.  Finally, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The Board notes 
that the veteran's military records are presumed to have been 
destroyed in the National Personnel Records Center fire of 
1973.  However, as will be discussed below, the available 
evidence is sufficient to adjudicate this appeal.  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.


Factual Background

The veteran's service records are largely unavailable and are 
presumed to have been destroyed in the National Personnel 
Records Fire of 1973.  Those few records that are associated 
with the file do not address a psychiatric condition during 
active duty.  To establish that he served in the Republic of 
Korea during the Korean War, the veteran submitted a 
photocopy of a photograph of a medal that he claimed he 
received for his service in Korea.  The medal depicted bore 
the outline of the Korean peninsula with two crossed 
cartridges beneath it, but did not have any inscriptions on 
it indicating what it was being awarded for.  The veteran did 
not produce any documentation regarding this medal, except 
for a letter dated in June 2000, purportedly from the Korean 
president, thanking the American servicemen who served in 
Korea.  The letter was in commemoration of the 50th 
anniversary of the Korean Conflict but was not specifically 
addressed to the veteran. 

Post-service VA medical records associated with the veteran's 
claims file and dated from 1984 to 1992 show that he received 
treatment for major depression, chronic alcohol dependence, 
dysthymia, and generalized anxiety disorder.  It was noted 
that his primary external stressors for the diagnoses of 
depression and anxiety were linked to financial and physical 
health concerns, as well as bereavement over the death of his 
spouse.  

The veteran's claims file shows that he was denied service 
connection for a psychiatric disability in a November 1986 RO 
rating decision.  Notice of this denial and the veteran's 
appellate rights were furnished to him in correspondence 
dated in November 1986.  However, he did not file a timely 
appeal of this denial and it became final in November 1987.

VA medical records dated in May 2002 show that a VA clinical 
psychologist examined the veteran.  It was noted that the 
veteran had been previously examined in 1998, at which time 
PTSD was specifically considered but not found, and a 
diagnosis of dysthymic disorder and alcohol dependence was 
diagnosed.  The clinical psychologist noted that the veteran 
was being reevaluated as he was experiencing an increase in 
nightmares and flashbacks since the terrorist attacks of 
September 11, 2001.  The veteran was diagnosed with PTSD, 
although this diagnosis was linked only to general references 
to the Korean War and not to any specific stressors.

In July 2002, the veteran filed a claim for VA compensation 
for PTSD.  In statements submitted in support of his claim, 
and in statements reported to a VA examiner, he reported that 
he was attached to the 140th Tank Battalion of the 40th 
Infantry Division while serving in Korea.  He reported the 
following stressors:

(1.)  While on duty in the "Chu Wan Valley" 
in Korea in July 1953, he was riding in a 
truck that was hauling lumber to the front 
line when he witnessed a fellow soldier who 
was riding in the truck ahead of him get 
"shot out of his truck."  The veteran was 
unable to remember the name of the dead 
soldier or any other identifying details 
except that he thought he may have been from 
Hawaii.  The veteran claimed that he had been 
acquainted with the dead soldier.

(2.)  In the wintertime, while serving in 
Korea, the veteran was in the vicinity of an 
incident in which a soldier accidentally 
sustained severe injuries to his arm after it 
had gotten caught and mangled in the drive 
shaft of a military vehicle.  The veteran 
stated that he did not know the injured man 
and did not actually witness the man get his 
arm caught in the machinery.

(3.)  While repairing a tank, the veteran 
accidentally fell off the vehicle and 
sustained an injury from striking his head on 
a rock.

The veteran was examined by a VA psychiatrist in April 2003.  
During the examination, the veteran reported that he did not 
arrive in Korea until after the armistice and that his 
primary military occupational specialty was as a cook, 
although he was later made a driver in his tank unit.  The 
examiner noted the aforementioned stressors and reviewed the 
veteran's claims folder and medical history, including the 
diagnosis of PTSD presented by the VA clinical psychologist 
in May 2002.  The examining psychiatrist noted that the 
veteran was socially active and that his primary psychiatric 
symptoms were a tendency to worry about everything in his 
life, especially financial matters and issues regarding his 
physical health and low back disability.  While acknowledging 
the veteran's prior diagnoses of depression and PTSD, the 
examining psychiatrist determined that the veteran's 
psychiatric symptoms did not meet the criteria for a true 
diagnosis of PTSD and refuted the PTSD diagnosis presented in 
May 2002.  The veteran was diagnosed with generalized anxiety 
disorder and the examiner concluded that

this veteran has a current diagnosis of 
Generalized Anxiety Disorder.  His current social 
and economic situation is consistent with the 
course of this diagnosis as expressed in the 
veteran's psychiatric history and current mental 
status examination. . . .  This disability does 
not appear to be directly related to active duty 
military service.  The primary diagnosis of 
generalized anxiety disorder was not evident prior 
to military enlistment.  The history does not give 
any clear indication that the disorder was present 
during the veteran's military enlistment.  

. . . .

In my opinion, the diagnosis of generalized 
anxiety disorder best explains this veteran's 
symptomatology.  He has had some symptoms that are 
consistent with post-traumatic stress disorder off 
and on.  Indeed, if one tries hard enough one can 
extract from his worries and concerns some of the 
symptomatology of PTSD in all three symptoms 
clusters.  Overall, though, his presentation is 
more that of generalized anxiety disorder.  On 
occasion some of his symptoms may rise to the 
level of moderate that would fit with the 
definition of post-traumatic stress disorder.  It 
is not clear to me, however, that he has met all 
the criteria of post-traumatic stress disorder at 
any one time.  It is recognized that it was the 
opinion of [the VA clinical psychologist] in his 
May 2002 evaluation that the veteran did meet this 
criteria at that time.  I would say at this time 
the veteran lacks avoidance and numbing criteria 
except for some avoidance of conversations about 
the war.  This is more consistent with the 1998 
evaluation.  In terms of hyperarousal criteria, he 
only has the sleep disturbance, and this is mainly 
attributed to physical pain.  His accounts of re-
experiencing are much more consistent with 
generalized anxiety disorder, that is worrying 
about everything in general, then they are with 
his specifically having re-experiencing of the 
war.  Overall, I am not impressed that he presents 
as meeting criteria for post-traumatic stress 
disorder as defined in the Diagnostic and 
Statistical Manual, Volume IV.  

In an addendum dated in April 2003, the VA psychiatrist 
reported that he had reviewed the veteran's claims file and 
pertinent psychiatric history and presented the following 
comment:

I believe the [veteran's claims folder] records 
are reasonably consistent with my conclusion of 
his diagnosis of generalized anxiety disorder.

Analysis

The veteran claims entitlement to service connection for 
PTSD.  Service connection may be granted for disability 
resulting from disease or injury, incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2004); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

The veteran's stated stressors are too bereft of detail to be 
able to verify them.  The veteran was unable to present any 
detail regarding the name of the soldier whom he witnessed 
get killed in the truck in front of him, nor was he able to 
provide any identifying details regarding the soldier whom he 
had witnessed getting his arm accidentally mangled in 
machinery.  Regarding his head injury after falling from a 
tank and striking his head on a rock, his service medical 
records are lost and presumed to have been destroyed, and 
therefore this stressor cannot be objectively verified.

Notwithstanding the inability to verify the veteran's 
stressors, the medical evidence does not support a finding of 
a valid diagnosis of PTSD related to his military service.  
The veteran's primary psychiatric diagnoses are depression 
and anxiety linked to post-service stressors associated with 
his financial concerns and worries regarding his ailing 
physical health.  A diagnosis of PTSD is shown only once in 
the medical records, in a May 2002 VA treatment report in 
which a clinical psychologist assessed the veteran with PTSD, 
which the psychologist broadly linked to the veteran's 
account of being in a war zone, but not to any specifically 
identified stressors.  The veteran was thereafter examined by 
a VA psychiatrist, who had opportunity to review the 
veteran's entire medical history and take into account his 
claimed in-service stressors.  This psychiatrist determined 
that the veteran's mental status and psychiatric 
symptomatology did not meet the criteria to support a 
diagnosis of PTSD, and that generalized anxiety disorder was 
the appropriate clinical diagnosis on Axis I.  The 
psychiatrist further stated that the generalized anxiety 
disorder was unrelated to the veteran's period of military 
service.  

Weighing the evidence of record, the Board finds that the 
opinion and diagnosis of the VA psychiatrist who examined the 
veteran in April 2003 has considerably more probative weight 
than the clinical psychologist who evaluated the veteran in 
May 2002, and that the VA psychiatrist has effectively 
refuted the diagnosis of PTSD presented by the clinical 
psychologist.  In this regard, the Board gives greater weight 
and deference to the psychiatrist because of his superior 
academic credentials and because he had access to the 
veteran's medical history, unlike the clinical psychologist, 
and was thus able to present a more detailed diagnostic 
opinion that was based on a more complete overview of the 
veteran's psychiatric state.  The Board therefore concludes 
that the veteran does not currently have a valid diagnosis of 
PTSD as required by 38 C.F.R. § 4.125(a), and that his 
current diagnosis of generalized anxiety disorder is 
unrelated to his period of active duty.  In view of the 
foregoing discussion, the veteran's claim of entitlement to 
service connection for PTSD must be denied.  Because the 
preponderance of the evidence in this case is against the 
veteran's claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


